DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-7 and 9-12 are objected to because of the following informalities:  
With regard to claim 3: Line 10, it appears the limitation “the aperture” should be --the first dowel receiving aperture-- for consistency of the claim language. Line 11, it appears the limitation “the aperture” should be --the second dowel receiving aperture-- for consistency of the claim language. Line 12, it appears the limitation “the apertures” should be --the first and second dowel receiving apertures-- for consistency of the claim language.
With regard to claim 4: Line 1, it appears the limitation “the aperture” should be --the first dowel receiving aperture-- for consistency of the claim language. Line 2, it appears the limitation “the aperture” should be --the second dowel receiving aperture-- for consistency of the claim language.
With regard to claims 5-7 and 11: Line 3 of each claim, it appears the limitation “the aperture” should be --the first dowel receiving aperture-- for consistency of the claim language. Line 4 of each claim, it appears the limitation “the aperture” should be --the second dowel receiving aperture-- for consistency of the claim language.
With regard to claim 9:  Line 19, it appears the limitation “the aperture formed in the first part” should be --the first dowel receiving aperture formed in the first part-- for consistency of the claim language. Line 19, it appears the limitation “the aperture formed in the second part” should be --the second dowel receiving aperture formed in the second part-- for consistency of the claim language. Line 12, it appears the limitation “the apertures” should be --the first and second dowel receiving apertures-- for consistency of the claim language.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3: Line 6, it’s unclear as to how the first part defines a second dowel receiving aperture.  For the purpose of examination, --the second part-- defines a second dowel receiving aperture.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (US 2015/0016870 A1).
With regard to claim 3: Arnold discloses an edge protection system for use with concrete flooring, the edge protection system comprising:
a first part (3) couplable to an edge portion of a first concrete flooring panel (S2), the first part defining a first dowel receiving aperture (receiving dowel 6) (fig. 1);
a second part (2) couplable to an opposed edge portion of an adjacent second concrete flooring panel (S3), the second part (2) defining a second dowel receiving aperture (receiving dowel 6); and
a dowel sheath (8) couplable to the first part (3), the dowel sheath (8) configured to extend laterally outwardly from the first part (3), wherein the dowel sheath (8) is configured to receive a dowel plate (6) prior to formation of the second concrete flooring panel (S3), and wherein the dowel sheath (8) defines an internal cavity configured to align with the aperture formed in the first part (3) and the aperture formed in the second part (2) such that the dowel plate (6) is insertable into the internal cavity 
With regard to claim 4: The first dowel receiving aperture formed in the first part (3) and the second dowel receiving aperture (2) formed in the second part are each slots in order to receive the dowel (6) (fig. 1-3 and 5).
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9-12 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-8, the combination of all the elements of the claimed edge protection system including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Regarding claim 9, the combination of all the elements of the claimed edge protection system in particular the at least one clip configured to engage a first edge of a first part couplable to an edge portion of a first concrete flooring panel, the first edge partially defining a first dowel receiving aperture in the first part, and configured to engage a second edge of a second part couplable to an edge portion of a second concrete flooring panel, the second edge partially defining a second dowel receiving aperture in the second part is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art cited is directed to dowels and/or dowel sleeves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633